Citation Nr: 0504014	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of service connection for 
traumatic arthritis of the left hip, as secondary to a 
service-connected left ankle disability.

2.  Entitlement to an initial rating higher than 20 percent 
for traumatic arthritis of the lumbar spine (low back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949, and from October 1950 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) - which denied service connection for a back 
condition.  A more recent March 2002 rating decision granted 
service connection for traumatic arthritis of the lumbar 
spine (low back disability), as secondary to a service-
connected left ankle disability, and assigned a 20 percent 
evaluation.  The veteran filed a timely appeal, requesting a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The March 2002 rating decision also granted service 
connection for traumatic arthritis of the left hip secondary 
to the service-connected left ankle disability, and assigned 
a 10 percent evaluation.  But an October 2003 rating decision 
proposed to sever this grant.  And the veteran was notified 
of that proposal that same month.  An April 2004 RO decision 
formally severed service connection for this disability.  The 
veteran since has appealed to restore service connection.

The claim for a higher initial rating for the low back 
disability must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.  The Board, however, will decide 
whether he is entitled to restoration of service connection 
for traumatic arthritis of his left hip secondary to his 
service-connected left ankle disability.  




FINDINGS OF FACT

1.  A March 2002 rating decision granted service connection 
for traumatic arthritis of the left hip, as secondary to the 
service-connected left ankle disability.

2.  That grant of service connection for traumatic arthritis 
of the left hip, as secondary to the service-connected left 
ankle disability, was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria are met to sever service connection for 
traumatic arthritis of the left hip secondary to the service-
connected left ankle disability.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that service connection for 
traumatic arthritis of the left hip, as secondary to his 
service-connected left ankle disability, should not have been 
severed.

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  38 
C.F.R. § 3.103(b)(2) (2004).



Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  
If additional evidence is not received within that period, 
final rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2004).

Clear and unmistakable error (CUE) is defined as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See, e.g., Fugo v. Brown, 6 
Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection.  But the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004).

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  (Emphasis added.)

The veteran's service medical records show that during 
service he was not diagnosed with any left hip condition.  
His second period of service ended in April 1969.

A VA joints examination was conducted in January 2002.  The 
veteran stated that he had experienced left hip pain since 
1985 due to an altered gait resulting from his service-
connected left ankle disability.  He was referred for X-rays 
of his left hip.  A series of left hip X-rays that same month 
found enthesopathy at the gluteus insertion on the greater 
trochanter of the left proximal femur.  But no post-traumatic 
change was found.  Bilateral common femoral artery 
calcifications were also present.  The diagnosis was 
arteriosclerotic changes and enthesopathy; otherwise negative 
study.  

As already mentioned, in a March 2002 rating decision, the RO 
granted service connection for traumatic arthritis of the 
left hip secondary to the service-connected left ankle 
disability.  The RO assigned a 10 percent disability 
evaluation retroactively effective from March 2000.

The veteran complained of hip pain during a private 
orthopedic evaluation in August 2002.  The diagnosis was left 
hip pain with arthritis.  

A VA examination was conducted in June 2003.  One of the 
diagnoses was left hip pain and range of motion impairment, 
most likely secondary to lumbar radiculopathy.  Another 
diagnosis was lumbar spine pain with radiculopathy in the 
left leg, not considered likely to be secondary to the left 
ankle problem.  The examiner stated that X-rays of the left 
hip and lumbar spine were being requested to establish the 
presence or absence of arthritis in these joints.  And in an 
undated addendum, the examiner stated the X-rays were 
reviewed; concerning the left hip, in particular, they were 
"unremarkable," so no confirmation of arthritis.

Primarily because of this, an October 2003 rating decision 
proposed to sever the grant of service connection for 
traumatic arthritis of the left hip.  The veteran was advised 
of this proposed severance in a VA letter that same month.  
He was also advised that he could request a hearing and that 
he had 60 days in which to submit additional evidence in 
response to show that a severance was not warranted.  He 
requested a de novo review of his case by a decision review 
officer (DRO), which was accomplished and discussed in the 
July 2004 statement of the case (SOC).

An April 2004 rating decision officially severed service 
connection for traumatic arthritis of the left hip, 
prospectively effective July 1, 2004.  So the 
predetermination and notice provisions relating to severance 
of service connection were complied with.  38 C.F.R. §§ 
3.103(b)(2), 3.105(d) (2004).

Records show that, in granting service connection for 
traumatic arthritis of the left hip, as secondary to the 
service-connected left ankle disability, the RO's decision 
stated that:  "X-rays revealed degenerative changes of the 
left hip."  However, as noted above, arthritis was not (and 
still never has been) objectively established by X-ray 
findings.  In its July 2004 SOC, the RO defined enthesopathy 
(a condition diagnosed in the January 2002 VA hip X-ray 
report) as a disease process occurring at the site of the 
insertion of muscle tendon and ligament into bones or joint 
capsules, and noted the that X-ray found no arthritis.  This 
X-ray found no post-traumatic changes.  The same is true of 
the more recent VA examination in June 2003, which conducted 
additional X-rays, had them reviewed by the evaluating 
physician, and they, too, were "unremarkable" for 
arthritis.

The August 2002 diagnosis by the private doctor of left hip 
pain with arthritis was not actually substantiated by X-ray 
confirmation of this, which, as mentioned, is a requirement 
for concluding the veteran really has arthritis.

So, unfortunately, the grant of service connection for 
traumatic arthritis of the left hip, as secondary to the 
service-connected left ankle disability, was clearly and 
unmistakably erroneous since - based on the evidence 
currently of record, it is undebatable that arthritis of the 
hip has never been established by X-ray findings.  38 C.F.R. 
§§ 3.105(d), 4.71a, Diagnostic Codes 5003, 5010 (2004).  This 
is fatally detrimental to restoring the prior grant of 
service connection for the left hip.  Accordingly, the 
severance of service connection for this disability was 
appropriate under the circumstances of this specific case.  
38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d) 
(2004).

Should the veteran submit medical evidence confirming (by X-
ray) that he actually has arthritis in his left hip, the 
possibility for restoring service connection for this 
disability can then be addressed once again.  The Board 
notes, parenthetically, that this decision does not reduce 
his combined service-connected evaluation, which is currently 
50 percent.  Also bare in mind that his claim for a higher 
initial rating for his service-connected low back disability 
and, coincident with this, whether his left hip 
symptomatology (pain and range of motion impairment, etc.) 
is part and parcel of this service-connected disability is 
being remanded to the RO for further development and 
consideration.  So he very well may still receive additional 
compensation for the problems with his left hip, just on a 
different basis than initially advanced.



One last point worth noting, on November 9, 2000, prior to 
the veteran's appeal, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
But where, as here, the dispositive issue involves a 
determination of whether a prior decision (either by the RO 
or the Board) was the product of CUE, the VCAA is 
inapplicable.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  So there is no further evidence to be developed and 
no additional actions required to comply with the VCAA.


ORDER

Service connection for traumatic arthritis of the left hip, 
as secondary to the 
service-connected left ankle disability, remains severed.


REMAND

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  
They even more recently were revised effective September 26, 
2003, at which time the diagnostic codes were renumbered, 
including the renumbering of DC 5293 to DC 5243.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004) ("the new criteria").  The new criteria, for 
example, require reporting the veteran's lumbar motion in all 
6 directions and commenting on the presence or absence of 
incapacitating episodes.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
initial rating for his low back disability, only can be 
applied as of their respective effective dates.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also see 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or the revised 
standards.  These examinations failed to include any findings 
or discussion concerning the degree of functional impairment 
of the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the United States Court of Appeals for Veterans 
Claims (Court), held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  This can be due to, say, painful 
motion, premature fatigability, incoordination, or the like.

In addition, the veteran was diagnosed with S1 radiculopathy 
in September 2002 by a private orthopedist, and left hip pain 
and range of motion impairment, most likely secondary to the 
lumbar radiculopathy, by the physician who conducted the 
June 2003 VA examination.  So on remand, the extent of 
overall impairment attributable to these conditions must be 
considered.  Cf., Waddell v. Brown, 5 Vet. App. 454 (1993) 
(there may be a breach in the duty to assist when there are 
variously diagnosed psychiatric disorders, but none of the 
examinations fully described the degree of disability 
attributable to each psychiatric disorder).  If it is 
medically determined that the impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of- the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998). 



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service for any low back or left 
hip disability.  This is not meant to 
include treatment records already on 
file.  And after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, schedule the veteran 
for another VA examination to determine 
the current severity of his low back 
disability, particularly according to the 
revised rating standards.  In addition, 
the examiner should expressly indicate 
whether it is at least as likely as not 
that any left hip disability or 
radiculopathy involving the lower 
extremities was caused by the service-
connected low back disability.  (Note:  
According to the report of the earlier 
June 2003 VA examination, the veteran's 
left hip pain and range of motion 
impairment is most likely secondary to 
his lumbar radiculopathy, and he is 
service-connected for traumatic arthritis 
of his lumbar spine).

Aside from addressing the range of motion 
of the lumbar spine, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition.  The 
examiner must comment on the degree of 
attacks (moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.

3.  Then readjudicate the claim for a 
higher initial rating for the low back 
disability in light of the additional 
evidence obtained.  The readjudication 
should consider the severity of the low 
back condition under both the old and new 
criteria for spinal disabilities.  As 
well, the RO should consider whether the 
left hip problems (pain and range of 
motion impairment, etc.) should be rated 
as part and parcel of the underlying low 
back disability - as suggested by the VA 
physician who examined the veteran in 
June 2003.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


